Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant should standardize the specification and claims for the following limitations. The claims set forth “non-threadable orientation”, “first section”, “second section”, and “third section”.  The specification set forth “intermediate position”, threaded section”, “non-threaded section”, and “cylindrical section” respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19, the limitation “wherein when the screw is in the abutment the length of threaded screw that extends apically of the apical end of the abutment non-tapered section is less than the first axial distance between the implant radial surface and the coronal end of the implant threaded section” is new matter and is not supported by the originally filed disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “a first axial distance from the implant radial surface” is indefinite. It is unclear what part of the surface the distance is measured from. For examination purposes it is construed as an apical end of the implant radial surface.
Regarding claim 30, the limitation “the four straight sides each protrude inward from the protruding sides, toward a center axis of the cavity” is indefinite. It is unclear what direction the “protruding sides” protrude past as both elements are claimed to be protruding and neither a fixed relative point (i.e. it is unclear what surface each component protrudes from and which direction). For examination purposes it is construed that the protruding sides are fixed sides of a rectangular/square shape with curved corners and the straight sides protrude inward therefrom. As shown in FIG. 3b.
Allowable Subject Matter
Claims 19-22 and 25-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-22 and 25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In order to expedite prosecution, the examiner suggests amending claim 19 to read:
A system comprising: 
a dental implant, wherein the dental implant comprises: 
an implant non-tapered section comprising an implant radial surface extending radially with respect to a longitudinal axis of the dental implant, wherein the implant radial surface comprises grooves; and an implant conically tapered section, the implant non-tapered section being arranged apically adjacent to the implant conically tapered section; and 
an implant threaded section arranged apically to the non-tapered section, 
an abutment, wherein the abutment comprises an abutment non -tapered section comprising an abutment radial surface extending radially with respect to a longitudinal axis of the abutment and configured to cooperate with the implant non-tapered section, when the abutment and the implant are in a threadable orientation, wherein the abutment radial surface comprises one or more protrusions, and wherein the abutment is adapted to axially hold a threaded screw for fastening the abutment to the dental implant, wherein the abutment forms a cavity; and an abutment conically tapered section, the abutment non-tapered section being arranged apically adjacent to the abutment conically tapered section; and
the threaded screw, wherein when the threaded screw is in the abutment a length of the threaded screw extends apically of the apical end of the abutment non-tapered section; and 
 wherein the system is configured to be oriented in the threadable orientation or an intermediate position, 
the threadable orientation being an orientation that the abutment radial surface is rotated into registration with the implant radial surface, the abutment non-tapered section is inserted into the implant non-tapered section, and the threaded screw is inserted into the implant through the abutment, wherein in the threadable orientation the threaded screw contacts the implant threaded section, and
the intermediate position being an orientation that the one or more protrusions of the abutment radial surface contact the implant radial surface on an annular platform when the abutment radial surface is in a configuration of not being rotated into registration with the implant radial surface, and the threaded screw is inserted into the implant, in the intermediate position the screw cannot be fastened to the implant threaded section;
wherein the axial length of the abutment conically tapered section is equal to the combined axial length of the abutment non- tapered section and an abutment cylindrical section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772